DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings submitted 1/6/2021 are acceptable. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 12-17 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “the crosslinkable resin is deposited onto a polymer matrix composite.” The requirements of the claim are unclear and confusing because claim 1 already requires depositing the crosslinkable resin onto two separate metallic substrates, and claim 4 appears to conflict with this requirement. 
Claim 5 recites “the substrate” in line 1. It is unclear to which of “the two separate metallic substrates,” is being referred to by “the substrate.” 

Claim 12, line 7 recites “and fully cured.”  The language “and fully cured” does not appear to be a complete thought and does not make sense within the context of the claim language.  It is noted the “depositing” step clause does not end with a “;” like the other clauses in the claim, and it’s unclear if the clause is complete or if there is missing language.  It is noted “and fully cured” is not underlined as newly added subject matter to the claim, but it is not part of the previously submitted or original claim language.  Clarification of the claim is required. 
Claims 13-17 and 19-22 depend from a rejected base claim, require all the language of the base claim and are rejected for the same reasons. 
Claim 15 recites, “the crosslinkable resin is deposited onto a polymer matrix composite.” The requirements of the claim are unclear and confusing because claim 12 already requires depositing the crosslinkable resin onto two separate metallic substrates, and claim 15 appears to conflict with this requirement. 
Claim 16 recites “the substrate” in line 1. It is unclear to which of “the two separate metallic substrates,” is being referred to by “the substrate.” 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 4 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4 and 15 recite, “the crosslinkable resin is deposited onto a polymer matrix composite.” Claims 1 and 12 were amended to require depositing the crosslinkable resin onto separate metallic substrates.  The specification does not support an embodiment where a crosslinkable resin is deposited onto both two separate metallic substrates as well a polymer matrix composite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Economy [US5439541, of record, previously cited] in view of Wang et al. [“Adhesion characteristics of aromatic thermosetting copolyester and glass fiber laminates with copper foils for improved circuit boards,” of record, previously cited].
Economy discloses a method of adhesive bonding comprising: preparing a crosslinkable resin (column 3, line 19-column 4, line 10); and wherein the crosslinkable resin possesses exchangeable bonds within the crosslinkable resin after curing (column 3, lines 1-47; column 4, lines 34-57); depositing the crosslinkable resin onto two separate metallic substrates to define crosslinkable resin coated portions of the substrates (adherend is any material that is to be bonded, column 4, lines 1-5; depositing to adherend, column 4, lines 11-16; adhesive bonds for various metals, column 9, lines 35-40); fully curing the two separate metallic substrates separately with the crosslinkable resin coated portions to create adhesive bonding of the crosslinkable resin coated portions to its corresponding separate metallic substrate, thereby defining two fully cured crosslinkable resin surfaces each with a separate metallic substrate (column 4, lines 11-33); abutting the two fully cured crosslinkable resin surfaces to each other (column 4, lines 34-57); causing interchain transesterification reactions bonds across  the two fully cured crosslinkable resin surfaces by applying a compressive pressure in the range 100 kPa to 20 MPa at an elevated temperature in the range of 150°C to 420°C to create dynamic covalent crosslink bonds across the abutted two fully cured crosslinkable resin surfaces thereby creating a cohesive bonded cured resin surface region between the two fully cured crosslinkable resin surfaces that adhesively bond to the two separate substrates together (column 4, lines 34-57; column 9, line 35-column 10, line 17; Table 1). Economy discloses the same materials and steps of processing the materials as disclosed in the instant specification, and one of ordinary 
Economy discloses applying the composition, but does not disclose depositing by electrostatic powder deposition. 
Wang discloses a method of bonding. Wang discloses a composition (“Synthesis of ATSP oligomers, page 1758); and coating the composition by electrostatic powder deposition (“Fabrication of ATSP-GF laminates with copper foils,” page 1580). Wang discloses electrostatic deposition results in superior adhesive strength (“Conclusions” page 1584). Wang also provides evidence that one of ordinary skill would expect cohesive failure during deboning rather than adhesive failure between the resin and the metal substrate (“Morphology” page 1583).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Economy by applying the composition by electrostatic deposition as taught by Wang in order to improve the ease of coating and to improve the quality of the bond formed between the composition and the adhered.  
With respect to claim 2, Economy discloses a crosslinkable aromatic polyester oligomer having a mixture of carboxylic acid and acetoxy functional end groups (column 2, lines 28-42; column 3, lines 19-68; column 8, line 36-column 9, line 32); and Wang 
With respect to claim 9, Economy discloses conductive fillers (carbon fibers; column 5, lines 49-57). 
Claims 3, 5, 7, 10, 12-14, 16, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Economy, Wang, and further in view of Wetzel [US6773535, of record, previously cited]. 
Economy as modified discloses a method of adhesive bonding. Applicant is referred to paragraph 8 for a detailed discussion of Economy as modified.  
With respect to claim 3, Wang disclose a rough surface on the adherend, but does not disclose the technique for roughening the adherend. Wetzel discloses a method of bonding. Wetzel discloses roughening a surface to be bonded by sand blasting or chemical etching (column 11, lines 9-27). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Economy by roughening the surface using any of the techniques in Wetzel in order to ensure increased adhesion at the contact surface and to take advantage of known and suitable technique. 
With respect to claims 5, 7 and 10, Economy discloses heating in the claimed temperature range (Table 1), but does not disclose induction heating, resistive heating or microwave heating as the particular heating technique. Wetzel discloses a method of bonding. Wetzel discloses various techniques for heating to bonding conditions, including induction heating, microwave heating and resistive heating by passing current an object (column 10, lines 38-59). It would have been obvious to one of ordinary skill in 
With respect to claim 12, see the discussion with respect to claim 1 above, additionally Economy discloses debonding during testing (column 9, lines 62-column 10, line 18), Economy discloses pressures at failure that are within the claimed range (Table 1), and Wang discloses testing results in cohesive failure  (“Morphology” page 1583).  Wang discloses a rough surface on the adherend, but does not disclose the technique for roughening the adherend. Wetzel discloses a method of bonding. Wetzel discloses roughening a surface to be bonded by sand blasting or chemical etching (column 11, lines 9-27). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Economy by roughening the surface using any of the techniques in Wetzel in order to ensure increased adhesion at the contact surface and to take advantage of known and suitable technique. 
With respect to claim 13, Economy discloses the step of debonding which would result in separable cured resin surfaces across the substrates and wherein the separable cured resin surfaces across the substrates are defined for rebonding when abutted and a compressive force and elevated temperature is reapplied, such 19that the rebonded cured resin surface possesses at least 4 wt% exchangeable sites within the crosslinks of the bonded cured resin surface.  
With respect to claim 14, Economy discloses a crosslinkable aromatic polyester oligomer having a mixture of carboxylic acid and acetoxy functional end groups (column 
With respect to claims 16, and 22, Economy discloses heating in the claimed temperature range (Table 1), but does not disclose induction heating, resistive heating or microwave heating as the particular heating technique. Wetzel discloses a method of bonding. Wetzel discloses various techniques for heating to bonding conditions, including induction heating, microwave heating and resistive heating by passing current an object (column 10, lines 38-59). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Economy by using any of the known and suitable heating techniques as taught by Wetzel in order to ensure a sufficient temperature for bonding conditions and to efficiently and rapidly heat the bonding surfaces. 
With respect to claim 19, Economy discloses conductive fillers (carbon fibers; column 5, lines 49-57).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Economy, Wang, and further in view of Waterkamp et al [US2002/0031614, of record, previously cited “Waterkamp”]. 
Economy as modified discloses a method of adhesive bonding. Applicant is referred to paragraph 8 for a detailed discussion of Economy as modified.  Economy discloses coating the crosslinkable resin onto the adherend. Economy does not disclose the adherend as a polymer matrix composite. 

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Economy by coating the crosslinkable resin onto a composite adherend as taught by Waterkamp in order to alter the characteristics of the adherend and the resulting bonded combination. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Economy, Wang, Wetzel, and further in view of Waterkamp.
Economy as modified discloses a method of adhesive bonding. Applicant is referred to paragraph 9 for a detailed discussion of Economy as modified.  Economy discloses coating the crosslinkable resin onto the adherend. Economy does not disclose the adherend as a polymer matrix composite.
Waterkamp electrostatic depositing a crosslinkable adhesive on to a substrate, wherein the substrate is a phenolic resin and cotton fiber composite (paragraphs 0002, 0006, 0009, 0012-14). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Economy by coating the crosslinkable resin onto a composite adherend as taught by Waterkamp in order to alter the characteristics of the adherend and the resulting bonded combination. 
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Economy, Wang, Wetzel, and further in view of Kim et al. [US2018/0179421, of record, previously cited, “Kim”]. 

Kim discloses a method of bonding and debonding.  Kim discloses supplying heat to an adherend and adhesive composition wherein a resistive heater can be incorporated in the adhesive or incorporated into the adherend. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Economy by incorporating a resistive heater into either one of the adhesive or the adherend as taught by Kim as selecting from known alternatives is within the ability of one of ordinary skill, and in order to efficiently and effectively heat the bond area. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Economy, Wang, and further in view of Kramer [US2005/0230026, of record, previously cited]. 
Economy as modified discloses a method of adhesive bonding. Applicant is referred to paragraph 8 for a detailed discussion of Economy as modified.  Economy discloses heating in the claimed temperature range (Table 1), but does not disclose producing the temperature though frictional forces. 
Kramer discloses a method of bonding. Kramer discloses utilizing an ultrasonic machine to apply pressure as well as increase the temperature at the bond location (paragraph 0014). 
. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Economy, Wang, Wetzel, and further in view of Kramer. 
Economy as modified discloses a method of adhesive bonding. Applicant is referred to paragraph 9 for a detailed discussion of Economy as modified.  Economy discloses heating in the claimed temperature range (Table 1), but does not disclose producing the temperature though frictional forces. 
Kramer discloses a method of bonding. Kramer discloses utilizing an ultrasonic machine to apply pressure as well as increase the temperature at the bond location (paragraph 0014). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Economy by increasing the temperature at the bond location though ultrasonic energy as taught by Kramer in order efficiently apply pressure and increase temperature as the same time. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Economy, Wang, and further in view of Kato et al. [US2014/0154494, of record, previously cited, “Kato”]. 
Economy as modified discloses a method of adhesive bonding. Applicant is referred to paragraph 8 for a detailed discussion of Economy as modified.  Economy 
Kato discloses a method of bonding. Kato discloses applying electricity to carbon fibers within a resin to heat the composite with Joule heat during bonding (paragraph 0015). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Economy by increasing the temperature at the bond location by applying current though conductive fibers to Joule heat as taught by Kato in order to efficiently and directly heat the adhesive in the bond location. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Economy, Wang, Wetzel, and further in view of Kato. 
Economy as modified discloses a method of adhesive bonding. Applicant is referred to paragraph 9 for a detailed discussion of Economy as modified. Economy discloses heating in the claimed temperature range (Table 1), but does not disclose heating by Joule heating by current passed though conductive fillers. 
Kato discloses a method of bonding. Kato discloses applying electricity to carbon fibers within a resin to heat the composite with Joule heat during bonding (paragraph 0015). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Economy by increasing the temperature at the bond location by applying current though conductive fibers to Joule heat as taught by Kato in order to efficiently and directly heat the adhesive in the bond location. 
Response to Arguments
Applicant’s arguments, filed 1/6/2021, with respect to the rejection under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and in view of the amendment, new grounds of rejection is made under 35 USC 112. .
Applicant's arguments filed 1/6/2021 with respect to the rejections under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues the Wang article utilizes partial cure, so that the curing process creates an adhesive bond.  Wang is not relied upon to teach curing of the resin, as Economy already discloses curing the resin before contacting and forming a cohesive bond between the cured resin surfaces.  Wang is merely relied upon to teach a method of depositing a resin onto a metal substrate.  
Applicant asserts Wang does not discuss debonding for the purpose of rebonding and debonding.  This argument is not commensurate with the scope of the claims, as the claims do not require debonding, rebonding and debonding. 
Applicant does not argue the reasons for citing or interpretation of any of the other prior art references beside Wang, and it is assumed the applicant agreed with the Office’s interpretation and reasons for citing those references. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 4, 2021